Case 4:20-cv-03664 Document 1 Filed on 10/23/20 in TXSD Page 1 of 12




                                              4:20-cv-3664
Case 4:20-cv-03664 Document 1 Filed on 10/23/20 in TXSD Page 2 of 12
Case 4:20-cv-03664 Document 1 Filed on 10/23/20 in TXSD Page 3 of 12
Case 4:20-cv-03664 Document 1 Filed on 10/23/20 in TXSD Page 4 of 12
Case 4:20-cv-03664 Document 1 Filed on 10/23/20 in TXSD Page 5 of 12
Case 4:20-cv-03664 Document 1 Filed on 10/23/20 in TXSD Page 6 of 12
Case 4:20-cv-03664 Document 1 Filed on 10/23/20 in TXSD Page 7 of 12
Case 4:20-cv-03664 Document 1 Filed on 10/23/20 in TXSD Page 8 of 12
Case 4:20-cv-03664 Document 1 Filed on 10/23/20 in TXSD Page 9 of 12
Case 4:20-cv-03664 Document 1 Filed on 10/23/20 in TXSD Page 10 of 12
Case 4:20-cv-03664 Document 1 Filed on 10/23/20 in TXSD Page 11 of 12
Case 4:20-cv-03664 Document 1 Filed on 10/23/20 in TXSD Page 12 of 12
